DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pgs. 1-4, filed 12/20/2021, with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made.

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of copending Application No. 16/945,098 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite subject matter that are within the same scope of one another. Each application claims similar carrier particles that share the same physical properties. For instance, the electrostatic charge image developing carrier of both applications comprise magnetic particles, a resin layer coating the magnetic particles (Claim 1 of both ‘975 and ‘098), contain inorganic particles that have an average particle diameter of 5 nm to 90 nm (Claim 1 of both ‘975 and ‘098), have an average thickness of the resin layer from 0.6 μm to 1.4 μm (Claim 1 of ‘975, Claim 5 of ‘098), and a ratio of B/A is from 1.020 to 1.100 (Claim 1 of both ‘975 and ‘098). This B/A ratio is narrowed down to the same range in Claim 2 of both applications to range from 1.040 to 1.080. Additionally, the average particle diameter of the inorganic particles is narrowed down to the same range in Claim 3 of both applications to range from 5 nm to 70 nm. Further, the average thickness of the resin layer coating the carrier particles is narrowed down to the same range in Claim 4 of ‘975 and Claim 6 of ‘098 to range from 0.8 μm to 1.2 μm. Both applications specifcy that the inorganic particles are silica particles (Claim 5 of ‘975, Claim 9 of ‘098), and both applications claim an electrostatic charge image developer comprising the carrier and a toner (Claim 7 of ‘975, Claim 10 of ‘098). Finally, both applications claim an image forming apparatus with the same configurations that are able to develop an image using the toner outlined in the claims (Claim 16 of ‘975, Claim 11 of ‘098).


Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 







Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2018/0143557 A1), in view of Kohri et al. (US 5,663,027 A).

Ueda teaches an electrostatic latent image developer containing a toner having toner base particles, an external additive and a carrier. The external additive contains silicone oil-treated silica and titanium oxide ([0022]). The carrier has a resin coating layer coating core material particles and the resin coating layer has a constituent unit formed from an alicyclic (meth)acrylic acid ester ([0012]). The use of the alicyclic (meth)acrylic acid ester as a monomer for a resin constituting the resin coating layer causes a cyclic alkyl group unit to exist so that the impact caused when the toner and the carrier are collided with each other is moderated. Therefore, the burying of silica in the toner is suppressed and even in the case of mixing silica with the toner, the silica subjected to the silicone oil treatment can be evenly present on the surface of the toner. As a result, the concavity and convexity transferability can be improved while the cleaning property is maintained ([0019]). When a dry coating method is used to coat the coating resin on the surface of the core material of the carrier, it is possible to form a resin coating layer having a desired thickness by repeating steps 1 to 3 as taught by Ueda ([0112]). Similarly, the specification recites that the ratio of B/A (a ratio of a 
Furthermore, Claim 8 requires that the toner contains an inorganic pigment containing a metal atom. Using the broadest reasonable interpretation of this claim language, the titanium oxide particles utilized as an external additive as mentioned above could be considered as an inorganic pigment containing a metal atom. Additionally, the Applicant names titanium oxide as an example of a suitable white pigment that can be used in the instant invention (see pg. 24, line 9). The number average major axis diameter of the titanium oxide is preferably 20 to 200 nm in consideration of concavity and convexity transferability and charge stability ([0050]). In the external additive treatment step, Ueda teaches that the external additives are uniformly mixed using a certain mixing strength. Ueda further teaches that the mixing strength can be controlled, such as the peripheral speed of the stirring blade, as well as the mixing time or temperature to control the cracking degree of the external additive or adherence strength ([0220]). 
Ueda teaches that the silica used as the external additive can be produced using any known method in the art, such as a method of burning silicon tetrachloride in an oxygen or hydrogen flame, fumed silica that is a by-product at the time of metallic silicon production, neutralizing sodium silicate with a mineral acid, or sol-gel ([0025]). The number average primary particle size of the silicone oil-treated silica is preferably 5 to 300 nm and more preferably 30 to 90 nm. When the particle size of the silicone oil-
As previously mentioned, Ueda teaches that a carrier that contains core material particles, such as ferrite, and a resin coating layer that coats the core material particle. The ferrite material is a compound represented by the formula: (MO)x(Fe2O3)y where the molar ratio of y of Fe2O3 is preferably 30 to 95 mole% ([0060]). When the ferrite has a molar ratio y within the range, magnetization is easy to realize and carrier particles can be produced without causing adhesion between the carrier particles. The M in the previously mentioned formula is a metal atom, such as manganese or magnesium ([0060]). The resin constituting the resin coating layer of the carrier may contain a constituent unit derived from a monomer copolymerizable with the (meth)acrylic acid ester monomer, such as (meth)acrylic monomers having a carboxyl group, or a hydroxyl group ([0078]). When the alicylic (meth)acrylic acid ester is copolymerized with another (meth)acrylic acid ester, abrasion resistance and low volume resistance is exhibited (0074]). The thickness of the resin coating layer is preferably 0.05 to 4 μm, and even more preferably 0.2 to 3 μm. When the thickness of the resin coating layer falls within this range, charging ability and endurance of the carrier particles are improved ([0090]). In Examples 1-11 of the carrier, Ueda teaches the use of a cyclohexyl methacrylate-methyl methacrylate copolymer as the constituent unit of the resin layer of the carrier ([Table 1]). 


Although Ueda teaches hydrophobic silica particles as an external additive to the toner particles, Ueda does not specifically teach the addition of silica particles to the resin coating layer. However, Ueda does teach that the resin coating layer of the carrier may contain other additives conventionally known in the art ([0080]). 
Kohri teaches magnetic carrier particles dispersed in a binder resin (Col. 2, lines 55-57). The carrier particles are surface treated by fine particles such as silica or titanium oxide and then treated with heat to modify the surface of the carrier (Col. 3, lines 55-58, Claims 2 and 17). In the production examples of the carrier, Kohri utilizes commercially known silica Aerosil #200 to treat a Zn-type ferrite core particle (Col. 8, “Preparation of Carrier I”, lines 21-30). Additionally, the toner was also treated with hydrophobic silica (Col. 9, lines 31-34). When a toner and carrier were revolved in a polybottle, Toners 1-8 mixed with Carrier I exhibited no adherence of the carrier (Col. 11, lines 1-20, Table 2).
Therefore, it would have been obvious to someone of ordinary skill in the art to have treated the resin-coated carrier of Ueda with silica particles to further inhibit the adherence of the toner particles to the carrier and to have optimized the B/A ratio during the production of the carrier particles by repeating the kneading coater method a plurality of times. Furthermore, it would have been obvious to adjust the amount of silica on the surface of the carrier to optimize the hydrophobic properties of the carrier and to adjust the thickness of the resin coating layer of the carrier to optimize the area ratio of 

Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/B.A.E./Examiner, Art Unit 1737            

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        02/10/2022